Citation Nr: 0803057	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1989 to July 1993, the United States Army 
from May 1994 to May 1998, and as an activated member of the 
Arkansas Army National Guard from February 2003 to June 2004.  
This service included combat duty in both Operation Desert 
Storm and Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  


FINDING OF FACT

The veteran exhibits occupational and social impairment with 
reduced reliability and productivity; specifically, the 
veteran displays symptoms of hyperarousal, avoidance 
behavior, panic attacks, and exaggerated startle response; 
however, he maintains full-time employment, has appropriate 
hygiene, does not exhibit impaired judgment or thought, and 
is not suicidal or a threat to others.  


CONCLUSION OF LAW

The criteria for a 50 percent initial disability evaluation 
for PTSD, but not more than 50 percent, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & supp. 2007); 
38 C.F.R. §§  3.102, 3.159, 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in May 2005, prior to the rating which is the 
subject of this appeal, and was notified as what was required 
to establish service connection for PTSD.  While the veteran 
did not receive specific notification of a need to show that 
his PTSD had worsened upon filing his notice of disagreement 
with the established rating, he was subsequently informed as 
to how VA determines disability ratings, and showed an actual 
knowledge of the need to show his condition was of greater 
severity by alleging that his condition was more debilitating 
than what was currently rated.  Additionally, the veteran 
received notice of the rating criteria utilized in evaluating 
PTSD and his case was re-adjudicated with the issuance of a 
statement of the case, curing any defect as to notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006); Dalton v. 
Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claim.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  However, the RO cured this defect by 
a re-adjudication of the claims in a subsequently issued 
statement of the case.  See Prickett, supra (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence supports a partial grant of 
a 50 percent evaluation for PTSD; however, is against an 
evaluation in excess of 50 percent.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  The veteran was afforded a VA 
psychiatric examination in conjunction with this claim, which 
provided an opinion that is acceptable for rating purposes.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings;" that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The veteran was initially granted service connection for PTSD 
in an August 2005 rating decision which established the 
current 30 percent rating.  He contends, in essence, that his 
disability is of greater severity than what is contemplated 
by that rating.  

The veteran had combat service in both Operation Desert Storm 
and Operation Iraqi Freedom, having served as a member of the 
U.S. Marine Corps and as an activated member of the Arkansas 
Army National Guard.  In this capacity he was witness to 
several traumatic events which caused him to subsequently 
develop PTSD.  At present, the veteran is employed as a 
machine mechanic in a full-time capacity; however, he reports 
several significant symptoms which interfere in both his 
employment and his relationship with his wife of several 
years.  

To thoroughly evaluate the extent of the veteran's condition, 
a comprehensive VA psychiatric examination was scheduled in 
July 2005.  In the associated report, the examiner found that 
the veteran's predominant moods were those of anxiety and 
depression.  Speech patterns were occasionally disfluent, and 
considerable anxiety and dysphoria was exhibited.  The 
veteran's chief complaints were that of sleep disturbances, 
intrusive memories about incidents witnessed in Iraq, quick 
startle response, and crowd avoidance.  There were reports of 
the veteran being teased at work because he is easily 
startled, and with regard to his relationship with his 
spouse, the veteran stated that he often must separate 
himself from her due to his emotional instability.  Judgment 
and insight were deemed adequate, thought processes were 
logical and tight, hygiene was appropriate, memory was 
grossly intact, and no suicidal or homicidal ideation was 
noted.  The veteran was diagnosed with PTSD and was given a 
GAF score of 45.  

In addition to this VA examination, the veteran has been seen 
clinically for mental health counseling from January to June 
2005, to include social work consults for management of his 
PTSD.  The symptoms noted in these reports are similar in 
nature to those found during the July 2005 examination.  
There were some complaints of "striking out," evidencing 
that the PTSD was contributing to aggressive behavior, 
although the veteran relayed that he could control impulses 
due to a "strong will."  Additional clinical reports showed 
complaints of re-experiencing trauma, hyperarousal, and 
avoidance symptoms.  

During the May 2007 Videoconference Hearing, the veteran 
attested to panic attacks while at work, which caused him to 
be teased by some insensitive co-workers.  The veteran's 
supervisor, however, is understanding of the PTSD and has in 
the past made some allowances, which the veteran asserts is 
becoming more difficult.  Socially, the veteran complained 
that he had to move away from a housing subdivision because 
there were too many people around, and that now he lives in a 
more remote area.    

Based on the above evidence, the Board is of the opinion that 
the criteria for a 50 percent evaluation have been met.  
Specifically, there are complaints of panic attacks, 
significant problems in mood, speech disruptions, and most 
importantly noted difficulties with co-workers and in his 
personal relationships.  The sum of these symptoms, without 
question, is causative of reduced reliability and 
productivity, and the next highest 50 percent evaluation is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Regarding an award of a 70 percent or greater evaluation, 
there do not seem to be deficiencies in most areas of 
occupational and social functioning.  The veteran is involved 
in a lengthy marital relationship, maintains full-time 
employment, and engages in some recreational activities such 
as camping.  The veteran's hygiene is appropriate, as is his 
judgment, insight, and memory.  While there is some repressed 
anger, the veteran has stated he is able to control his 
aggressive impulses, and he has never manifested suicidal or 
homicidal ideation.  Based on these clinical findings, the 
Board determines that a 50 percent evaluation most 
appropriately approximates the level of the veteran's 
psychiatric disability.  

There is no indication that the veteran's disability causes a 
marked interference with employment or requires frequent 
hospitalizations.  The veteran has stated that he has 
conflicts with co-workers, and will occasionally need to 
leave work early; however, he is able to maintain full-time 
employment and has not shown that his PTSD causes an 
interference with his work to the level of "marked."  As 
there is no indication of a unique disability picture not 
contemplated by the schedular criteria, the Board determines 
that a remand for a referral to the Chief Benefits Director 
of VA's Compensation and Pension Service for extraschedular 
consideration is unnecessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338, 339 (1996).


ORDER

Entitlement to an initial disability evaluation of 50 percent 
for PTSD is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


